UNITED STATES COURT OF APPEALS
Filed 6/20/96
                                         TENTH CIRCUIT



 UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,                              No. 95-6403
           v.                                                (D. Ct. No. CR-91-198-T)
                                                                   (W.D. Okla.)
 JAMES HILL THOMAS, true name John
 Westley Dailey,

                 Defendant - Appellant.


                                 ORDER AND JUDGMENT*


Before TACHA, BALDOCK, and BRISCOE, Circuit Judges.


       After examining the briefs and the appellate record, this three-judge panel has

determined unanimously that oral argument would not be of material assistance in the

determination of this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The cause is

therefore ordered submitted without oral argument.

       This appeal is from an order sentencing defendant to the maximum sentence under

the applicable guideline range. Defendant appeals on the ground that the district court

failed to state adequate reasons for the sentence at the top of the range. In this case,


       *
        This order and judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. This court generally disfavors the citation of orders
and judgments; nevertheless, an order and judgment may be cited under the terms and conditions
of 10th Cir. R. 36.3.
defendant was sentenced upon resentencing to a 235 month sentence on counts one and

two of a four count indictment and a 60 month consecutive sentence on count three, for a

total term of 295 months. At the time the district court made the decision to impose the

sentence at the top of the guideline range, the court specifically identified a series of

factors that it took into consideration in establishing the guideline sentence. The district

court is required by 18 U.S.C. § 3553(c) to state a specific reason for imposing a sentence

at a particular point within the guideline range. The district court, in articulating the

reasons for the guideline sentence, made clear that none of the enhancements that were

added to the base sentence adequately reflected the seriousness of the actions by the

defendant and the danger that he created by engaging in his criminal behavior. Further,

the district court stated specifically additional factual reasons for selecting the particular

sentence. We find that the district court complied adequately with the requirement of 18

U.S.C. § 3553(c) and relied upon the appropriate factors listed on 18 U.S.C. § 3553(a).

We therefore affirm the order of the district court.

       The mandate shall issue forthwith.

                                            ENTERED FOR THE COURT,


                                            Deanell Reece Tacha
                                            Circuit Judge




                                              -2-